Citation Nr: 1726710	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  16-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to an initial compensable rating for asbestosis.

4.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1953 to December 1956.  The Veteran died in December 2016.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  Jurisdiction over this case was subsequently transferred to the RO in Winston-Salem, North Carolina, and that office forwarded the appeal to the Board.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

As noted, the Veteran died in December 2016.  The appellant, who is his surviving spouse, filed a claim for Dependency and Indemnity Compensation in February 2017.  The RO interpreted this as including a request to be substituted for the Veteran in his claim and in a March 2017 letter notified the appellant that she met the requirements for substitution and informed her that she had been substituted.  See 38 C.F.R. § 3.1010(c)(2)(2016).  Therefore, the claim will be considered with the appellant substituted for the Veteran as the claimant.  An eligible person may file a request to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the November 2016 hearing, the Veteran stated that if the Board were to attribute his various respiratory-related symptoms to his service-connected asbestosis, he would be satisfied with the RO's December 2013 denials of service connection for bronchitis and COPD, and the appellant has not indicated disagreement with these conditions.  The Board is granting the full benefit for the appeal for asbestosis because the Veteran's various respiratory-related symptoms have been attributed to his service-connected asbestosis.

2.  The evidence is at least evenly balanced as to whether the Veteran's service-connected asbestosis has, for the entire period on appeal, been manifested by Diffusion Capacity of the Lung to Carbon Monoxide by the Single Breath Method (DLCO (SB)) of less than 40 percent.  In addition, the Veteran has required outpatient oxygen since at least September 2014.

3.  The evidence of record establishes that for the entire period on appeal, the Veteran has been in need of the aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal on the issues of entitlement to service connection for bronchitis and COPD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  Resolving reasonably doubt in favor of the Veteran, the criteria for an initial 100 percent rating for service-connected asbestosis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.96, 4.97, Diagnostic Code 6833 (2016).

3.  The criteria for special monthly compensation based on the need for aid and attendance for the entire appeal period have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In June 2013, VA notified the Veteran of the information and evidence needed to substantiate his claims, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  As to the appellant, although it appears that she was not informed of her right to waive the opportunity to substitute, see Reliford v. McDonald, 27 Vet. App. 297 (2015) (observing that although the "vast majority of accrued-benefits claimants would likely benefit from the Secretary's liberal application of section 5121A to claims for accrued benefits, it is also the accrued-benefits beneficiaries' procedural right under VA procedures to choose the path by which their claims are adjudicated"), because the Board is granting the maximum available benefit, the Board finds that there is no prejudice to the appellant.  For the same reason, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Bronchitis and COPD

An appellant may limit the scope of an appeal by clearly expressing an intent to exclude certain issues from appellate consideration, see AB v. Brown, 6 Vet. App. 35, 39 (1993), or by withdrawing issues already certified for appeal, see Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996); 38 C.F.R. § 20.204 (2016); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014) (acknowledging that "the appellant generally controls the scope of appellate review").  In addition, under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision, 38 C.F.R. §§ 20.202, 20.204(b), or on the record at a hearing.  38 C.F.R. § 20.204(c).

In this case, at the November 2016 hearing, the Veteran, through his representative, indicated that the appeals for service connection for bronchitis and COPD were essentially an alternative means of pursuing the appeal for a higher initial rating for asbestosis.  He further stated that if the Board were to attribute the Veteran's various respiratory-related symptoms to the Veteran's service-connected asbestosis, the Veteran would be satisfied with the RO's December 2013 denials of service connection for bronchitis and COPD.  See November 2016 Hearing Transcript, pp.31-32; see also 38 C.F.R. § 4.96(a) (providing that, inter alia, ratings under Diagnostic Codes 6600 (bronchitis), 6604 (COPD), and 6833 (asbestosis), will not be combined with each other but rather a single rating will be assigned under the diagnostic code which reflects the predominant disability).  The appellant has not indicated that she disagrees with the conditions and reasoning expressed at the hearing.  As discussed below, the Board has attributed the Veteran's various respiratory-related symptoms to his service-connected asbestosis and has granted the maximum schedular evaluation under the applicable diagnostic code.  Hence, the appellant is presumed to be satisfied with the RO's December 2013 denials of service connection for bronchitis and COPD.  There are therefore no allegations of specific error of fact or law regarding the denials of service connection for bronchitis and COPD.  Accordingly, since there remain no allegations of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on these issues, and they are dismissed.

Asbestosis

The appellant claims that the Veteran warrants a higher initial rating for service-connected asbestosis.  The Veteran was initially assigned a noncompensable rating for asbestosis under Diagnostic Code 6833, effective January 4, 2013.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Diagnostic Code 6833 is rated under the General Rating Formula for Interstitial Lung Disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent disability rating is warranted for Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or DLCO (SB) of 66 to 80 percent predicted.  A 30 percent disability rating is warranted for FVC of 65 to 74 percent predicted, or DLCO (SB) of 56 to 65 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent disability rating is warranted for FVC of less than 50 percent predicted, or DLCO (SB) less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2016).

Pursuant to 38 C.F.R. §4.96(d) (2016) (titled "Special provisions regarding evaluation of respiratory conditions"), post-bronchodilator pulmonary function test results are to be used when "applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes."  See 38 C.F.R. §4.96(d)(5) (2016).

Private treatment records show that the Veteran was briefly hospitalized in November 2012 after experiencing shortness of breath.  Records indicate that he arrived to the hospital on oxygen although it was noted that he did not use home oxygen at that time.  In the emergency room, the Veteran was sating 94 percent on room air initially but would frequently drop down and require two or three liters of oxygen.  The initial impression was COPD exacerbation, hypoxemia (abnormally low concentration of oxygen in the blood), chronic renal failure and congestive heart failure.  After two days, the discharge diagnosis was COPD exacerbation, underlying lung damage secondary to smoking, asbestos, and possibly radiation from exposure to atomic bomb.

At a December 2013 VA examination, the Veteran reported that he frequently had difficulty breathing.  A pulmonary function test was performed in November 2013 and although the record indicates that the Veteran made a good effort during the test, the pulmonologist's note shows that the required standards were not met and therefore the test was uninterpretable.  The results of the pulmonary function test are not associated with the claims file.  In addition, the examiner indicated on the examination worksheet that the Veteran did not require outpatient oxygen at that time.

VA treatment records show that the Veteran was hospitalized for pneumonia in September 2014.  He was admitted to the emergency room after experiencing shortness of breath for the previous three weeks and had previously been hospitalized at an outside hospital for pneumonia.  His symptoms included mild to moderate dyspnea which was worse with lying flat and exertion.  It was noted that he previously did not use oxygen but was now on continuous oxygen.  Although he had been evaluated for home oxygen prior to discharge but did not qualify, he was subsequently seen by the palliative care team on consultation and oxygen for compassionate use was approved.

A subsequent September 2014 VA treatment record notes that the Veteran had severe pulmonary hypertension.

An October 2014 VA treatment record indicates that the Veteran underwent pulmonary function testing.  Although the results are not associated with the claims file, a summary indicates that the FVC, FEV1, FEV1/FVC, FEF25-75 and FEF50 were reduced and that there was no significant response to inhaled bronchodilator.  The interpretation was that the results indicated that the patient was at increased risk of perioperative pulmonary complications and the hypoxemia suggested that he was a candidate for home oxygen therapy.

A January 2016 VA treatment record shows that the Veteran reported that he could walk for about 25 feet before becoming exhausted and short of breath and although he had a walker and a cane, he could not walk a long enough distance to use them.  He used a manual wheelchair that his daughters pushed for him.  It was noted that he wore two liters of oxygen at all times.

An April 2016 VA treatment record shows that the Veteran was on continuous oxygen.

A June 2016 VA treatment record shows the Veteran underwent a pulmonary function test.  He gave good effort and exertion.  The findings indicated that FVC was 55 percent predicted before bronchodilator and 49 percent predicted after bronchodilator.  The findings further indicated that DLCO was 28-30 percent predicted before bronchodilator.  DLCO was not tested post-bronchodilator.  Dyspnea was observed after any exertion.  A July 2016 addendum notes that these findings were interpreted as indicative of a severe obstructive defect and that there was no bronchodilator response and severely reduced diffusion capacity.

A subsequent July 2016 VA treatment record shows that the Veteran was oxygen dependent with a long history of severe exertional dyspnea.  The Veteran had been prescribed prednisone for about six months due to frequent emergency room visits for respiratory difficulty.  A VA pulmonologist observed that the Veteran's radiographic and pulmonary function studies as well as his examination revealed a combination of COPD/emphysema and asbestosis with benign asbestos-related pleural disease.

An August 2016 VA treatment record indicates that the Veteran was currently using oxygen and that he had specific orders to use two liters of oxygen at all times.

At the November 2016 hearing, the Veteran reported that he had been on oxygen full time for about the past three years which started out on an as-needed basis and then progressed to constant oxygen use.

Initially, the Board notes that although the Veteran has been diagnosed with respiratory disorders other than asbestosis, to include COPD and bronchitis, the evidence does not clearly delineate which symptoms are attributable to each disorder.  Indeed, the November 2012 discharge diagnosis suggested that his symptoms were the result of COPD exacerbation and also underlying lung damage secondary to asbestos and in July 2016, the VA pulmonologist indicated that his respiratory-related symptoms were the result of a combination of disorders including COPD and asbestosis.  The Court has held that when the Board cannot differentiate between the effects of a service-connected and nonservice-connected disorder, it must attribute the effects to the service-connected disability.  See Howell v. Nicholson, 19 Vet. App. 535, 540 (2006); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The above evidence clearly shows that by September 2014, the Veteran was using continuous oxygen on an outpatient basis.  VA treatment records also reveal a September 2014 diagnosis of pulmonary hypertension.  Hence, by September 2014, the Veteran clearly met the alternative criteria for a 100 percent rating under Diagnostic Code 6833.

Regarding the period prior to September 2014, the Board notes that the Veteran underwent pulmonary function tests in November 2013 and October 2014.  The results of the former were deemed uninterpretable and the results of the latter, while not associated with the claims file, were interpreted as showing no significant response to inhaled bronchodilator and as indicating a need for home oxygen therapy.  Significantly, the results of the June 2016 pulmonary function test also indicated that there was severely reduced diffusion capacity and no bronchodilator response.  Accordingly, although the June 2016 test showed pre-bronchodilator DLCO reading of 28-30 but no post-bronchodilator reading, considering that at least two tests have indicated that there was no significant post-bronchodilator response, the Board finds it reasonable to conclude that the pre-bronchodilator DLCO reading of 28-30 would have been more or less representative of the post-bronchodilator reading.  Hence, regardless of which reading would have been poorer, see 38 C.F.R. §4.96(d)(5), both would have likely been very close to 28-30, which is well below the 40 percent threshold for a 100 percent schedular evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6833.  The results of the November 2013 test were determined to be uninterpretable but considering that the Veteran's respiratory-related symptoms were still very severe during the period prior to September 2014, the Board will resolve all reasonable doubt in favor of the Veteran and presume that the results of the June 2016 test are representative of the entire period on appeal.  Accordingly, a 100 percent rating is warranted for service-connected asbestosis for the entire period on appeal.  38 C.F.R. § 4.97, Diagnostic Code 6833.  This is the maximum schedular evaluation.

Special Monthly Compensation

As indicated above on the title page, the issue of entitlement to special monthly compensation based on the need for aid and attendance has been raised in the context of the current appeal for a higher initial rating for service-connected asbestosis.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (observing that entitlement to special monthly compensation is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue); cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a claimant is presumed to be seeking the maximum benefits allowed by law).

Special monthly compensation based on the need for aid and attendance of another is payable when the veteran, due to service-connected disability, is so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); see also 38 C.F.R. § 3.350(b).  Pursuant to 38 C.F.R. § 3.352(a), the following criteria are to be considered for determining whether a claimant is in need of the regular aid and attendance of another person: (1) the inability of the claimant to dress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance which, by reason of the particular disability, cannot be done without aid; (3) the inability of the claimant to feed himself through the loss of coordination of the upper extremities or through extreme weakness; (4) the inability to attend to the wants of nature; or, (5) a physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.

A veteran need show only one of the enumerated factors identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  Moreover, it is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See id.  The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

The Board finds that special monthly compensation for aid and attendance for the entire period on appeal is warranted because the evidence shows that the Veteran had physical incapacity that required care and assistance on a regular basis based on the inability of the claimant to keep himself ordinarily clean and presentable.  At the November 2016 hearing, the Veteran indicated that as a result of his service-connected asbestosis, he needed assistance bathing, dressing, feeding and cooking; that he was wheelchair bound due to not being able to walk and that he could only walk about 10 feet with oxygen before needing to catch his breath.  He reported that he had been restricted to a wheelchair for approximately the past three years.  Although a January 2016 VA treatment record shows that the Veteran reported that he could dress and feed himself, he still reported needing help with showering and shaving and said that he could only walk for about 25 feet before becoming exhausted and short of breath and he was essentially confined to a wheelchair that his daughters pushed for him.  A December 2015 VA occupational therapy assessment indicates that the Veteran needed at least minimal assistance for activities including bathing, transferring to the tub or shower, meal preparation, transportation, household management, and shopping.  A July 2016 VA treatment record notes a long history of severe exertional dyspnea and shortness of breath with activities of daily living.  In sum, while there is some question as to whether the Veteran has been able to feed himself, it appears that given his severe inability to exert himself, he has consistently needed assistance with bathing, showing and maintaining regular hygiene, i.e., keeping himself ordinarily clean and presentable.

Again, as noted above, it is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) exist to establish eligibility for aid and attendance, so long as at least one of the enumerated factors are present.  Thus, based on the evidence presented above, and resolving all reasonable doubt in the appellant's favor, the Board finds that special monthly compensation based on the need for regular aid and attendance for the entire period on appeal is warranted.

As special monthly compensation based on aid and attendance is a greater benefit than special monthly compensation at the housebound rate, and there are no additional service-connected disabilities rated totally disabling that are separate and distinct from those forming the basis of the grant for special monthly compensation based on aid and attendance, the issue of entitlement to special monthly compensation at the housebound rate during this period is moot.  Cf. 38 U.S.C.A. § 1114(l), 38 U.S.C.A. § 1114(s).

Finally, the Board notes that although the Veteran' representative indicated at the November 2016 hearing that the Veteran's service-connected asbestosis had impaired the Veteran's ability to secure and maintain gainful employment, the Board has granted a total schedular rating for that disability for the entire period on appeal.  Although the Veteran is also in receipt of a 10 percent rating for tinnitus, and noncompensable ratings for hearing loss and residuals of basal cell carcinoma of the left temple, the evidence does not indicate, and neither the Veteran nor the appellant has argued, that these disabilities have impacted the Veteran's ability to secure or maintain gainful employment.  Accordingly, the Board finds that discussion of the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is not warranted.


ORDER

The appeal as to the issue of entitlement to service connection for bronchitis is dismissed.

The appeal as to the issue of entitlement to service connection for COPD is dismissed.

Entitlement to an initial 100 percent rating for service-connected asbestosis is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to special monthly compensation based on the need for aid and attendance for the entire period on appeal is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


